Title: William Craig to Thomas Jefferson, 19 November 1818
From: Craig, William
To: Jefferson, Thomas


          
            Sir
            Rome
November 19th 1818
          
          I take the Liberty in writing to you on a perticular Subject tho my acquaintance with your Honor is but Small, that being at a time when there was so many present you have no Recollection of me; I was Entroduced to you in the City of washington by John Randolph when you were in the office of vice president of the United States and Sir Soon after that period I Came out to the western Country Caried the first Communication west that Effected the Change of Adminstration, and has Constantly Supported the measures adopted by the men in power with your Honor at the Head of Department; and Shall Ever beleive that the Change to A Republican Adminstration was the Salvation of the United States & A continuance of our Liberties. to you Sir the Honor of this Change is principally Due. and Sir I must for one Congratulate you as one of the first Character in being at this Day a you being an undiviating Son of (Light Liberty & Equality) Sir I Dont pen these lines to flatter you by any means by but I am Confident that it becomes my Duty as a Testimony of my Respect for you and your Service Done to your Country; Sir I have been Imployed in the western Country Since previous to your Election to the presidential Chair in Surveying now in the Study & practice of law; and has been Recommended to the president and Senate of the United States as one of the Judges of the Superiour Court by A number of Respectable Citizens of this Section the Now (Messouri) Teritory. which is Expected to be Erected into A seperate Teritory this Session of Congress now Sir I Know your Influence is as Great as any other man with the president and Senate. and if you would be Good Enough to write to Some of your friends on my behalf I Should be Confident of the Appointment and Sir if it is not Convenient for you; nor you Should you not think proper. I am Still the Same man and Beleive you to be the Greatest man now in Being (and its not only my opinion by but the General opinion of the western People,) and you Can fill the presidential Chair Again if you think it would be policy No more from your undiviating friend only my prayer that you will be Rewarded
          
            as your Merrit Deserve
            Wm Craig
          
        